                 Case 3:21-cv-15310 Document 1-2 Filed 08/13/21 Page 1 of 4 PageID: 29
AO 121 (Rev. 06/16)
TO:

                   Register of Copyrights                                                              REPORT ON THE
                    U.S. Copyright Office                                                      FILING OR DETERMINATION OF AN
                 101 Independence Ave. S.E.                                                           ACTION OR APPEAL
                 Washington, D.C. 20559-6000                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G
        ✔ ACTION               G APPEAL
DOCKET NO.                          DATE FILED


PLAINTIFF                                                                             DEFENDANT




       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                            DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



         Print                          Save As...                                                                                             Reset
     Case 3:21-cv-15310 Document 1-2 Filed 08/13/21 Page 2 of 4 PageID: 30




                                         Exhibit “A”


Complete list of Plaintiffs:
AFTER II MOVIE, LLC, BODYGUARD PRODUCTIONS, INC., HITMAN TWO
PRODUCTIONS, INC., KILLING LINK DISTRIBUTION, LLC, LHF PRODUCTIONS, INC.,
MILLENNIUM FUNDING, INC., MILLENNIUM IP, INC., MILLENNIUM MEDIA, INC.,
MON, LLC, NIKOLA PRODUCTIONS, INC., OUTPOST PRODUCTIONS, INC., RAMBO V
PRODUCTIONS, INC., SF FILMS, LLC, VENICE PI, LLC, VOLTAGE HOLDINGS, LLC,
WONDER ONE, LLC, and YAR PRODUCTIONS, INC.
Works:

         No.           OWNER               MOTION             Certificate
                                           PICTURE             Number
          1      Millennium Funding,
                 Inc. (previously 211                       PAu003905278,
                  Productions, Inc.)           211          PA0002132686
          2                                                 PAu004014087,
                After II Movie, LLC     After We Collided   PAu003988168
          3     Millennium Funding,
                   Inc. (previously
                 Fallen Production,                         PA0002197434,
                         Inc.)          Angel Has Fallen    PAu003917080
          4     Millennium Funding,
                   Inc. (previously
                      Automata                              PA0001923090,
                  Productions, Inc.)        Automata        PAu003712705
          5       Voltage Holdings,
                LLC (previously Eve                         PA0002235557,
                    Nevada, LLC)               Ava          PAu003943693
          6      Millennium Media,
                   Inc. (previously
                      Before I go         Before I Go to    PAu003753175,
                  Productions, Inc.)          Sleep         PA0001939571
          7     Millennium Funding,
                Inc. (previously UN4    Boyka: Undisputed   PA0002031176,
                  Productions, Inc.)           IV           PAu003798816
          8     Millennium Funding,
                   Inc. (previously
                Criminal Productions,                       PA0001984029,
                         Inc.)              Criminal        PAu003772954
          9     Millennium Funding,
                Inc. (previously Day
                of Dead Productions,    Day of the Dead:
                         Inc.)             Bloodline        PA0002104460
Case 3:21-cv-15310 Document 1-2 Filed 08/13/21 Page 3 of 4 PageID: 31




   10    YAR Productions,                           PAu003917156,
              Inc.                 Distorted        PAu003877425
   11                            Disturbing the
          Wonder One, LLC            Peace          PAu003991009
   12     Voltage Holdings,
           LLC (previously      Extremely Wicked,
           Wicked Nevada,        Shockingly Vile    PAu003953148,
                 LLC)                and Evil       PAu003905674
   13   Millennium Funding,
         Inc. (previously HB
          Productions, Inc.)        Hellboy         PA0002176664
   14    Millennium IP, Inc.
              (previously
              Homefront
          Productions, Inc.)       Homefront        PA0001877609
   15   Millennium Funding,
           Inc. (previously
            Hunter Killer                           PA0002147752,
          Productions, Inc.)      Hunter Killer     PAu003868948
   16     Voltage Holdings,
        LLC (previously TBV                         PAu003896491,
          Productions, LLC)       I Feel Pretty     PAu003886973
   17        Killing Link
          Distribution, LLC        Kill Chain        PAu003975781
   18                             London Has         PA0001982831,
        LHF Productions, Inc.       Fallen          10PAu003789521
   19   Millennium Funding,
        Inc. (previously ME2       Mechanic:
          Productions, Inc.)      Resurrection      PA0001998057
   20                           Once Upon a Time    PA0002039391,
           Venice PI, LLC           in Venice       TXu001968528
   21         Rambo V            Rambo V: Last
          Productions, Inc.           Blood         PA0002202971
   22   Millennium Funding,
           Inc. (previously
             September            Septembers of     PA0002038711,
          Productions, Inc.)         Shiraz         PAu003740540
   23        MON, LLC              Singularity      PAu003848900
   24    Voltage Holdings,
          LLC (previously                           PAu003867210,
        Status Update, LLC)       Status Update     PAu003850446
   25      SF Films, LLC              SKIN          PA0002173645
   26   Millennium Funding,
           Inc. (previously
        Survivor Productions,                       PA0001956191,
                 Inc.)              Survivor        PAu003749574
Case 3:21-cv-15310 Document 1-2 Filed 08/13/21 Page 4 of 4 PageID: 32




   27   Nikola Productions,
                 Inc.                Tesla         PAu003998966
   28    Wonder One, LLC            The 2nd        PAu004025415
   29        Bodyguard          The Hitman’s       PAu003844508,
         Productions, Inc.        Bodyguard        PAu003849477
   30       Hitman Two          The Hitman’s       PAu004084868,
         Productions, Inc.     Wife’s Bodyguard    PAu004005787
   31   Millennium Funding,
                 Inc.           The Humbling        PAu03760198
   32   Outpost Productions,                       PA0002258273,
                 Inc.            The Outpost       PA0002263248
   33    Voltage Holdings,
         LLC (previously
        Definition Delaware    The Professor and   PAu003920383,
                LLC)             the Madman        PAu003919285
   34                                              PAu004016506,
                                                   PAu003900818,
            MON, LLC            Welcome Home       PAu003900815
